*971Opinión disidente del
Juez Asociado Señor Negrón García, a la cual se une el Juez Asociado Señor Hernández Denton.
I
La decisión mayoritaria es una interpretación jurídica-mente insostenible que encierra consustancialmente una insalvable contradicción: de un lado articula un discurso apologético de los derechos de la mujer y, del otro, en tér-minos prácticos, les inflige una ruda estocada al dejar com-pletamente subordinados sus intereses a los del marido.
Sucintamente resuelven que si en una escritura pública de capitulaciones matrimoniales los futuros contrayentes se limitan exclusivamente a rechazar el régimen económico de sociedad de gananciales, sin fijar uno alterno, automá-ticamente rige la separación de bienes. Para arribar a esta conclusión aplican un precepto del Código Civil español descartado desde principios de siglo por el legislador puertorriqueño.(1) Bajo ese cuestionable predicado, devuel-ven el caso al tribunal de instancia para que determine si existió entre la peticionaria Edna Santiago Ortiz y su fi-nado marido Domingo Domínguez Maldonado una comuni-dad de bienes. Ese camino es desacertado en Derecho y, más lamentable aún, INJUSTO.
II
Los que se unan en matrimonio podrán otorgar sus capitula-ciones antes de celebrarlo, estipulando las condiciones de la *972sociedad conyugal relativamente a los bienes presentes y futu-ros, sin otras limitaciones que las señaladas en este título.
A falta de contrato sobre los bienes, se entenderá el matrimo-nio contraído y bajo el régimen de la sociedad legal de gananciales.” (Enfasis suplido.) Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551.
Como todo contrato, su existencia presupone consenti-miento de los contratantes, objeto cierto y causa. Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391. Y en el capitular, el objeto es "fijar las condiciones de la sociedad conyugal re-lativamente a los bienes, esto es, determinar los efectos que va a producir el matrimonio con relación a los bienes, marcar las relaciones patrimoniales entre los cónyuges y con respecto a terceros, y precisar las reglas que han de regir en la asociación conyugal en cuanto a los bienes afecta”. (Enfasis suplido.) J.M. Manresa y Navarro, Co-mentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. IX, Vol. 1, pág. 121.
La doctrina exige que se establezca en las capitulacio-nes unas reglas precisas y claras sobre el régimen econó-mico matrimonial. Sin esas reglas adviene supletoria-mente el régimen de la sociedad legal de gananciales, pues el Legislador puertorriqueño ha querido que así se pre-suma, no otro. La deseabilidad de ese tratamiento como sistema económico primario matrimonial se trasluce del extenso y detallado articulado de nuestro Código Civil que delinea los perfiles de dicha figura jurídica.
Por esta razón no podemos resolver el caso de autos im-portando un siglo más tarde, vía judicial, unas interpreta-ciones basadas en las dos (2) alternativas codificadas por el legislador español si los futuros contrayentes únicamente se limitan a rechazar el régimen de gananciales, sin fijar el que ha de regir. Con oportunidad de hacerlo, ¿por qué el legislador puertorriqueño nunca ha incorporado un artí-culo de similar solución a nuestro Código Civil? Más que una laguna, ¿no demuestra ello una voluntad legislativa de no avalar ese enfoque?
*973Ante estos antecedentes, la lógica y el sentido común nos mueve a interpretar que la Asamblea Legislativa ex-presó su voluntad de no seguir igual ruta cuando sólo se rechaza la sociedad de gananciales. De ese modo, dejó constancia de una valoración social distinta, consistente en no dar eficacia jurídica a dicha posibilidad en nuestro ordenamiento. En otras palabras, no permitió como causa suficiente en un contrato capitular el mero rechazo de la sociedad de gananciales. Estamos ante la ausencia de dicho contrato o, como consigna Manresa, uno deficiente. Es un acto de legislación impermisible adoptar el texto del Código Civil español. Corresponde a la Asamblea Legisla-tiva, no a este Foro, esa u otra solución, incluso incorporar el más moderno concepto de mutabilidad de las capitula-ciones matrimoniales.
Ante esta realidad aplica el Art. 1267 de nuestro Código Civil, 31 L.P.R.A. see. 3551, a los efectos de que sin capitu-laciones, rige la sociedad de gananciales.
1 — 1 h-1 I — H
La situación es más grave, carentes de eficacia unas ca-pitulaciones que se limitan a rechazar el régimen ganan-cial, y vigente éste, no cabe hablar de separación de bienes. Primero, el articulado de nuestro Código Civil pertinente a la separación de bienes(2) parte de la premisa inarticulada de que aplicará a situaciones extraordinarias o anormales *974que implican un distanciamiento físico o emocional entre los cónyuges.
[D]ichas normas se producen para resolver situaciones anor-males dentro del matrimonio. Y, otra posible solución existente en distintos ordenamientos, el recurso a las normas que en ellos se contienen acerca de la separación legal no tiene cabida en Derecho puertorriqueño, en que dicha separación carece de regulación. De ahí que como criterio demasiado vago sólo pueda recogerse la disposición general del art. 92 (pensado, dicho sea de paso, para situaciones muy distintas), que responde a un pensamiento de independencia en la administración, dominio y aprovechamiento, al cual debe añadirse un principio de propor-cionalidad en las cargas comunes. (Énfasis suplido.) E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puer-torriqueño, New Hampshire, Equity Publishing Co., 1973, T. XI, pág. 204.
Y segundo, “[l]a tramitación de la separación se produce siempre a instancia de parte (arts. 50, párrafo segundo; 1.327 y sigs., C.c.)”. Vázquez Bote, op. cit., pág. 205.
Ello, sin embargo, no ha ocurrido en el caso de autos. Todo lo contrario, las partes solicitaron al tribunal que se les reconociera la ganancialidad, que a fin de cuentas es la expresión económica que nuestro legislador ha entendido encarna mejor los postulados de armonía y la más saluda-ble convivencia en el seno matrimonial.
IV
La voluntad del legislador puertorriqueño de limitar la aplicación de régimen de separación de bienes a los casos ya señalados y el propósito de no dar su sanción si sólo se rechaza el régimen de sociedad de gananciales, se ve más claramente al considerar los supuestos que al presente el legislador ibérico ha querido extender la separación de bienes. Así, el Art. 1.435 del Código Civil español puntua-liza:
Existirá entre los cónyuges separación de bienes:
*975l.° Cuando así lo hubiesen convenido.

2° Cuando los cónyuges hubieren pactado en capitulaciones matrimoniales que no regirá entre ellos la sociedad de ganan-ciales, sin expresar las reglas porque hayan de regirse sus bienes.

3.° Cuando se extinga, constante matrimonio, la sociedad de gananciales o el régimen de participación, salvo que por vo-luntad de los interesados fuesen sustituidos por otro régimen distinto.
Sabemos que el legislador puertorriqueño ha tenido ante sí, como modelos, el texto original y este nuevo catá-logo de supuestos; sin embargo no ha actuado como ahora la mayoría pretende; esto es, reconocerle eficacia jurídica al solo rechazo de la sociedad de gananciales. La disposi-ción que más se aproxima en nuestro Código dispone que “[a] falta de declaración expresa en las capitulaciones ma-trimoniales, la separación de bienes entre los cónyuges du-rante el matrimonio no tendrá lugar sino en virtud de pro-videncia judicial”. (Énfasis suplido.) 31 L.P.R.A. see. 3711.
Difícilmente puede argumentarse que el mero rechazo de la sociedad de gananciales es el tipo de declaración ex-presa que exige nuestro ordenamiento para que se reco-nozca la separación de bienes. Si el legislador español hu-biera entendido que el rechazo a la sociedad de gananciales equivale a una “declaración expresa”, ¿por qué delinear bajo un acápite distinto la situación del rechazo a la socie-dad de gananciales? Ausente dicha declaración, no puede este Tribunal valerse de la “providencia judicial”; hemos visto que sólo se activa rogadamente (a instancia de parte).
Finalmente, resulta interesante que el precepto legal nuestro —que exige una declaración expresa para que se reconozca la separación de bienes— es cónsono con la letra del derogado Art. 1.432 del Código Civil español, respecto al cual comentaba Castán:
... En relación con la forma expresa de pactarlas, la sentencia de 27 de junio de 1974 declaró no ser preciso que se mencione en la escritura la palabra “separación, bastando que la inten-ción de los contratantes se deduzca del conjunto de las estipu-*976¡aciones, y de los actos anteriores y posteriores de aquéllos”. (Enfasis suplido.) J. Castán Tobeñas, Derecho Civil español, co-mún y foral, lOma ed., Madrid, Ed. Reus, 1987, T. V, Vol. 1.
Bajo esta óptica, si algún significado tuvieron en vida los actos posteriores de los esposos Domínguez Maldonado-Santiago Ortiz fue expresar abiertamente la intención de unir sus patrimonios, no separarlos.
V
Por último, aunque advino de jure una sociedad de ga-nanciales, no podemos pasar por alto la injusta y errónea conclusión mayoritaria de que no hay ninguna prueba que apoye la conclusión, siquiera, de que existió una comuni-dad de bienes. Nos dicen que “[l]a peticionaria tiene que demostrar que, a pesar de no existir una sociedad de ga-nanciales, ella trabajó, brindó servicios y se esforzó du-rante el matrimonio para acrecentar el capital privativo de su cónyuge”. Opinión mayoritaria, pág. 968.
De este modo ignoran la declaración jurada suscrita conjuntamente en vida de su marido que acompañó a su solicitud de sentencia declaratoria. Ésta, pletórica en seña-lamientos de actos que configuran como mínimo una comu-nidad de bienes, sintetiza muy bien su existencia así:
Además de haber realizado los anteriores negocios jurídicos mediante los cuales adquirimos por partes iguales las propie-dades antes descritas y nos obligamos, también por partes iguales, al constituir las hipotecas aquí indicadas, yo, DOMINGO DOMINGUEZ MALDONADO, utilicé el consejo de mi esposa, EDNA SANTIAGO ORTIZ, desde los inicios de nuestra relación matrimonial, en la mayoría de las decisiones tomadas por mí en la administración de nuestros negocios, en la compra de las propiedades muebles e inmuebles y otros bienes de diversa naturaleza tanto para el comercio como para el hogar. Ambos, hemos aportado por partes iguales esfuerzo y trabajo para el desarrollo de nuestros bienes familiares de naturaleza comercial y familiar, incluyendo las Empresas Domingo Domín-*977guez, Inc. y Como lo Hace, Inc., compartiendo por partes igua-les las ganancias. Exhibit III, pág. 22.
Distinto a la conclusión mayoritaria, esta prueba es su-ficiente para concluir prima facie que hubo la relación eco-nómica y humana (estuvieron casados por veintisiete (27) años), demostrativa de que “se obligaron implícitamente a aportar, y aportó cada una bienes, esfuerzo y trabajo para beneficio común”. Caraballo Ramírez v. Acosta, 104 D.P.R. 474, 481 (1975). Revela que ella aportó a los bienes comu-nes por lo menos en igual proporción que su marido fallecido. Compete a la parte contraria probar que la par-ticipación de la peticionaria es inferior al cincuenta por ciento (50%). Caraballo Ramírez v. Acosta, supra, pág. 484.

 Cabe aclarar que, en su origen, el artículo en cuestión del código español no proveía para el régimen de separación de bienes en el supuesto del rechazo de la sociedad de gananciales. Disponía entonces que se seguirían las reglas referentes a la dote.


 Los artículos que recogen en esencia los supuestos en que aplicará el régimen de separación de bienes son:
“[Art. 1327] A falta de declaración expresa en las capitulaciones matrimoniales, la separación de bienes entre los cónyuges durante el matrimonio no tendrá lugar sino en virtud de providencia judicial.” 31 L.P.R.A. see. 3711.
“[Art. 1328] El marido y la mujer podrán solicitar la separación de bienes, y deberá decretarse, cuando el cónyuge del demandante hubiera sido condenado a una pena que lleve consigo la interdicción civil, o hubiera sido declarado ausente, o hu-biese dado causa al divorcio.
“Para que se decrete la separación, bastará presentar la sentencia firme que haya recaído contra el cónyuge culpable o ausente en cada uno de los tres (3) casos expresados.” 31 L.P.R.A. see. 3712.